Citation Nr: 0629934	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
October 1970, and from July 1974 to October 1975.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a heart disorder had not 
been received.

The Board notes that the appellant's claim for service 
connection for a heart disorder was originally denied in a 
September 1998 rating decision.  The appellant was notified 
the next month and he did not appeal.  The September 1998 
rating decision, therefore, represents the last final action 
on the merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
September 1998 rating action also represents the last final 
decision on any basis as to the issue of service connection 
for a heart disorder.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In December 2004, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.  The Board 
subsequently remanded the case for additional development in 
May 2005; the case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO issued a rating decision, in September 1998, that 
denied service connection for a heart condition due to 
reaction to the administration of an adenovirus vaccine; the 
appellant was notified of the denial the next month, but he 
did not appeal.

2.  The evidence received since the September 1998 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the September 1998 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for a heart disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2001), 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information needed 
to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The appellant was notified of the information 
necessary to substantiate his new and material evidence claim 
in correspondence dated in March 2003, and November 2005.  In 
those documents the RO informed the appellant about what was 
needed to reopen his claim for service connection for a heart 
disorder.  

In particular, the March 2003 letter informed the appellant 
of what constituted new and material evidence and the 
November 2005 letter informed the appellant why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a heart condition, the underlying claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  VA attempted to obtain the 
appellant's Social Security Administration (SSA) records, but 
was informed by that agency, in November 2005, that SSA had 
been unable to locate the appellant's records.  The appellant 
was afforded a Board hearing.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
As noted by the appellant's representative in August 2006, 
while the appellant stated in March 2006 that he had further 
evidence to submit, none was submitted thereafter.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the veteran of such 
information, because the Board is denying the reopening of 
the appellant's claim, such information is not applicable in 
this case.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Therefore, there is no duty to assist 
that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The September 1998 rating 
decision, the last time the heart disorder service connection 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, 
the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
September 1998 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The appellant submitted his claim to reopen in February 2003.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the RO in reaching its September 
1998 rating decision included the appellant's service medical 
records; the appellant's service personnel records; reports 
relating the appellant's Workers Compensation claim dated in 
1979 and 1980; the appellant's VA Forms 21-526 submitted in 
May 1990, and June 1991; a May 1995 written statement from 
the appellant indicating that his Senator and Congressional 
Representative had informed him that he had been given a 
placebo of either sugar or flu vaccine; VA medical inpatient 
and outpatient treatment reports dated between 1990 and 1998; 
the reports of private medical treatment rendered between 
1989 and 1995; private hospital medical reports dated in May 
1990; and the report of a VA general medical examination 
conducted in January 1992.  While the appellant's service 
medical records reflect that he participated in a medical 
research project involving a live adenovirus vaccine study, 
and while diagnoses of cardiac pathology are delineated in 
the VA treatment records, there is no competent medical 
opinion of record to establish the existence of any 
etiological or causative link between the heart pathology and 
service.

The evidence added to the claims file after the September 
1998 rating decision denial includes the appellant's February 
2003 claim to reopen; VA outpatient medical records dated 
between April 1996 and November 2005; various medical article 
titles and information taken from an Internet search; the 
appellant's testimony at his December 2004 Board hearing; and 
various written statements submitted by the appellant and his 
representative.

Review of the appellant's VA medical records dated between 
April 1996 and November 2005 fails to reveal any competent 
medical opinion that establishes the existence of any causal 
nexus between any incident of service and the appellant's 
current cardiac pathology.

The possibility of a relationship between in-service exposure 
to a vaccine and the claimed conditions has been raised by 
statements and material submitted by the appellant; 
specifically article titles and articles obtained from the 
Internet that explore the link between live virus vaccines 
and the development of various medical conditions, including 
heart disease.  

However, it has been held that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).  None of the material submitted in this case appears 
to meet the standard set forth in Wallin because it does not 
delve into an association between the appellant's service and 
his currently demonstrated cardiac pathology.  These articles 
and excerpts proffered by the appellant are not regarded as 
germane, as not one of them applies the specific facts to 
this specific case.  Sacks v. West, 11 Vet. App. 314, 317 
(1998).

The appellant testified at his December 2004 Board hearing 
that no doctor had ever told him that his current heart 
condition was related to his military service.  He also 
testified that a relative who is a pharmacist had told him 
that it was possible that there was an etiologic connection.  
See Hearing Transcript pp. 11-13.  The appellant's basic 
contention was that the live virus vaccine he was given in 
1967 affected his heart and subsequently led to his 1990 
heart attack.  See Hearing Transcript p. 9.




The specified basis for final disallowance of the appellant's 
claim for service connection for a heart disorder was that 
the evidence failed to show that the heart condition was 
caused by any incident of service, including a vaccine shot.  
The appellant contends that, as a result of his in-service 
participation in an adenovirus vaccine study, he incurred 
cardiac damage that resulted in a myocardial infarction in 
1990.  However, there is no indication in the competent 
medical evidence of record that any of the appellant's 
current cardiac pathology is due to any incident of service, 
including participation in a vaccine research study.  For the 
Board to conclude that the appellant's current heart 
disorders were caused by his participation in the vaccine 
study in service, as evidenced by the mere surmise of the 
appellant and a relative who is a pharmacist many years after 
service, would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Rather it merely confirms that the appellant is currently 
diagnosed with various heart conditions and that he 
participated in an adenovirus vaccine study in service 
without offering any indication of a causal link or nexus 
between any portion of the current cardiac pathology and any 
incident of service, including participation in the vaccine 
study.  This evidence does not address or contradict the 
reasoning offered in support of the September 1998 RO rating 
decision.  It has no bearing on the issue of service 
connection for any heart disorder and therefore, is not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has a heart disorder as a result of his service.  These 
statements are not competent evidence of a diagnosis of any 
heart disorder, nor do they establish a nexus between any 
cardiac condition and any incident of service, including 
participation in a vaccine study.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  The same 
holds true for the appellant's representative.

The Board finds that the evidence submitted subsequent to the 
September 1998 rating decision does not provide relevant 
information as to the question of whether the appellant 
suffers from cardiac pathology as a result of some incident 
of his service, including participation in the 1967 vaccine 
study.  

No competent medical opinion refuting the September 1998 RO 
decision that the difficulties the appellant was having with 
his heart were not related to any incident of service has 
been obtained.  The appellant's account of what his 
pharmacist-relative so advised him is not competent, and 
therefore not material in this regard.  Assuming the account 
to be credible, and further assuming that the relative so 
informed the appellant, there is no showing that a pharmacist 
has the requisite competence to diagnose or pronounce the 
causes of cardiac disorders.  See Goss v. Brown,  9 Vet. App. 
109 (1996).  

  As none of the evidence added to the record since the RO's 
September 1998 rating decision, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting the existence of an etiologic 
nexus between the appellant's active military service and any 
heart condition, the Board concludes that the evidence of 
record added since the September 1998 rating decision does 
not constitute new and material evidence sufficient to reopen 
the appellant's claim for service connection for a heart 
disorder.  Therefore, the RO's decision in September 1998 
remains final, and the claim is not reopened.





ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, the benefits sought on appeal are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


